U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52850 AFH HOLDING IV, INC. (Name of Small Business Issuer in its charter) Delaware 26-1365023 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 9595 Wilshire Blvd. Suite 700 Beverly Hills, CA 90212 (Address of principal executive offices) Issuer’s telephone number: (310)492-9898 Issuer’s facsimile number: (310) 492-9926 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” "non-accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes ¨ No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: State the number of shares outstanding of each of the issuer's classes of common equity, as of the last practicable date: As of August 15, 2011, there were 5,087,500 shares of common stock, par value $0.001 per share, of the Registrant issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 - F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II - OTHER INFORMATION 9 Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Removed and Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements. AFH HOLDING IV, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA FINANCIAL REPORTS AT JUNE 30, 2011 Table of Contents AFH HOLDING IV, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA TABLE OF CONTENTS Balance Sheets at June 30, 2011 (Unaudited) and December 31, 2010 F-1 Statement of Changes in Stockholders’ Equity for the Period from Date of Inception (April 16, 2007) through June 30, 2011 (Unaudited) F-2 Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 and for the Period from Date of Inception (April 16, 2007) through June 30, 2011 (Unaudited) F-3 Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 and for the Period from Date of Inception (April 16, 2007) through June 30, 2011 (Unaudited) F-4 Notes to Financial Statements F-5 - F-7 Table of Contents AFH HOLDING IV, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Due from Parent $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accrued Expenses $ $ Due to Parent Total Liabilities Stockholders' Equity Preferred Stock:$.001 Par; 20,000,000 Shares Authorized, -0- Issued and Outstanding — — Common Stock:$.001 Par; 100,000,000 Shares Authorized; 5,087,500 Issued and Outstanding Additional Paid-In-Capital Deficit Accumulated During Development Stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents AFH HOLDING IV, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE PERIOD FROM DATE OF INCEPTION (APRIL 16, 2007) THROUGH JUNE 30, 2011 - UNAUDITED Deficit Accumulated Common Stock Additional During Total Number Paid-In Development Stockholders' of Shares Value Capital Stage Equity Balance - April 16, 2007 — $
